Citation Nr: 1740843	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for polysubstance abuse.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to a rating in excess of 20 percent for hemorrhoids.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from March 1978 to December 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, April 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this regard, as the RO did not determine whether evidence associated with the record within the one year appeal period of the February 2011 rating decision denying service connection for low back pain and dysthymic disorder was new and material, that decision did not become final and is the one on appeal for these claims.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

A January 2013 rating decision increased the rating assigned to hemorrhoids to 20 percent over the entire appeal period.  An October 2015 rating decision then proposed to decrease the rating to 0 percent, and an August 2016 rating decision decreased the rating to 10 percent, effective November 1, 2016.  However, an October 2016 rating decision notes that the Veteran's rating for hemorrhoids was "continued" at 20 percent, and accompanying code sheets reflect that he has been rated at 20 percent for this condition over the entire appeal period.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record.  

The Board has broadened the Veteran's claims for back pain, bilateral calcaneal spurs and dysthymic disorder as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issues of entitlement to service connection for an acquired psychiatric disorder, polysubstance abuse, bilateral hearing loss and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction did not have its onset in service and is not otherwise related to service.

2.  The Veteran's back disability did not have its onset in service or for many years thereafter and is not otherwise related to service.

3.  The Veteran has alleged no specific error of fact or law in regard to the rating assigned to his hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
2.  The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The appeal as to the issue of entitlement to an increased rating for hemorrhoids is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).



Erectile Dysfunction 

The Veteran asserts that he started having erectile dysfunction right after active duty, and is unsure of its cause.  See May 2017 Board Hearing Transcript (Tr.) at 16-17.

The first element of service connection, current disability, is established, as the Veteran has been diagnosed with erectile dysfunction.  See January 2011 medical treatment records.

Regarding the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) are completely negative for any complaints, diagnosis or treatment of erectile dysfunction.  Indeed, as noted above the Veteran himself has testified that his problem with erectile dysfunction did not occur until after service, and that he was first provided medications for the condition in 2002.  See May 2017 Board Hearing Tr. at 16-17.  The Veteran's testimony is supported by the record, which shows treatment of erectile dysfunction beginning in 2011.  Thus, the second element of service connection is not met, and the claim fails on this basis alone.

Regarding the final element, nexus, the record does not include any competent evidence linking the Veteran's currently diagnosed erectile dysfunction to his military service.  Accordingly, service connection is denied.  

Back Disability

The Veteran asserts that his back disability is the result of an in-service injury while moving furniture.  He reports that the furniture was very heavy, his back "went out," and he had very sharp pain.  See Board Hearing Tr. at 22.  He asserts that he has had problems with his low back since that time, and that it has worsened as years go by.  Id. at 23.  

The first element of service connection, current disability, is established, as the Veteran has been diagnosed with intervertebral disc syndrome, degenerative changes in lumbar spine, anterolisthesis of L4 upon L5, lumbar stenosis, and right paracentral focal disc protrusion at T3-T4.  See October 2010 imaging report, January 2015 magnetic resonance imaging (MRI) study, and October 2016 MRI.    

Regarding the second element, service treatment records show complaints of back pain at the T-6 vertebrae following a full day of moving heavy furniture in October 1979.  The second element is therefore established. 

Regarding the third element of service connection, nexus, an August 2014 VA examiner opined that because STRs are explicit that his in-service back problems coincident with the lifting injury were thoracic, and his current back disability was lumbar only, there was no plausible nexus relationship.  In a July 2015 addendum opinion, another examiner opined that it was less likely than not that the Veteran's current thoracic spine disc protrusion was the result of the injury decades ago from service, as the current disability was only minor in nature and "separate and distinct" from the thoracic spinal segment that the Veteran injured in service.

There is no competent opinion to the contrary.  To the extent that the Veteran's former girlfriend H.W. notes a back injury during service, this fact is not in dispute.  Notably, H.W., G.C., J.A., and L.P. all describe back injuries sustained during the Veteran's post-service employment.  To the extent H.W. and the Veteran relate his back disability to service, they are not competent to do so, as to opine as to the etiology of musculoskeletal disabilities decades following service and after multiple intervening injuries requires medical expertise they do not possess.  Thus, the only medical opinions are against the claim.

Finally, as arthritis was first diagnosed decades after service, presumptive service connection based on continuity of symptomatology is not available. 
38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Thus, the criteria for entitlement to service connection for a back disability are not met, and the benefit sought on appeal is denied. 

Hemorrhoids

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

At the May 2017 Board Hearing, the Veteran's representative confirmed that the Veteran is in receipt of the maximum rating available for hemorrhoids, and noted that there was no argument to present.  See Board Hearing Tr. at 3.  Accordingly, as there are no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for a back disability is denied.

The appeal concerning the issue of entitlement to rating in excess of 20 percent for hemorrhoids is dismissed.


REMAND

Regarding bilateral hearing loss, the April 2011 VA audiologist concluded that it is less likely as not that Veteran's military duty caused his bilateral hearing loss.  As her sole rationale, the examiner explained that the Veteran's audiological exam at discharge in 1979 showed normal audiometric data.  Critically, the examiner did not address the possibility of delayed-onset hearing loss, requiring an addendum opinion on remand.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Regarding the bilateral foot disability, an August 2014 VA examiner noted a diagnosis of bilateral plantar fasciitis, but did not render a nexus opinion, and one is needed on remand, given the Veteran's assertions that his foot disabilities started in service during his many hours walking the flight line as a security specialist.  See May 2017 Board Hearing Tr. at 11.  

Regarding the acquired psychiatric disorder, the Veteran has numerous diagnoses, including posttraumatic stress disorder (PTSD), and has testified that while he was at a K-5 missile site, a gentleman took a rifle and shot it off, causing him to fear for his life.  The duty to obtain a VA examination is accordingly triggered.  The claim for polysubstance abuse is intertwined with the claim for an acquired psychiatric disorder.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records.

3.  Then return the claims file to the April 2011 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to service, to include as a result of conceded acoustic trauma sustained therein.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  
A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Obtain an addendum medical opinion as to the etiology of the Veteran's bilateral foot disability.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

For diagnosed bilateral pes planus and bilateral calcaneal spurs, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service, to include as a result the cumulative impact of walking 8 hours per day in boots as a security specialist.  In addressing this question, please concede the Veteran's competent and credible report of in-service foot pain due to his extensive walking in boots.  

A comprehensive rationale must be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  

5.  Then schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of his current psychiatric disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded. 

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in the VA outpatient records. 

(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity. 

(iii) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the stressor or stressors upon which that diagnosis is based. 

(b) For any psychiatric disability other than PTSD diagnosed, including schizoaffective disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service. 

(c) Is it at least as likely as not (50 percent probability or greater) that a psychosis, including schizoaffective disorder, manifested to a compensable degree within a year of service?

(d) If service connection for any psychiatric disorder is established in light of the inquiries above, please also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse disorder was (1) caused or (2) aggravated (permanently worsened) by the Veteran's service-connected psychiatric disorder.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  

6.  Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


